COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00130-CV


FRIEDA ESHRA-BOSTICK                                              APPELLANT

                                      V.

CITY CODE ENFORCEMENT                                              APPELLEE
OFFICER, MR. GILBERT


                                   ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Frieda Eshra-Bostick, pro se, attempts to appeal from the trial court’s

March 23, 2012 order granting Sederick Gilbert’s plea to the jurisdiction and

motion to dismiss. On April 11, 2012, we notified Appellant of our concern that

we might not have jurisdiction over this appeal because there did not appear to

be a final judgment or appealable interlocutory order. We stated that unless

      1
      See Tex. R. App. P. 47.4.
Appellant or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal on or before April 23, 2012, the appeal could

be dismissed for want of jurisdiction.        See Tex. R. App. P. 42.3(a), 44.3.

Appellant did not file a response.

      The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment. Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). Here, the trial court’s March 23, 2012 order does not dispose of all

parties in the case or otherwise appear to be a final judgment. Accordingly, we

dismiss this appeal for lack of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: June 14, 2012




                                          2